Citation Nr: 0329038	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-24 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Cleveland Regional Office (RO).

The Board remanded this matter in September 2002 to schedule 
a hearing before a Veteran's Law Judge.  The Board notes that 
a hearing took place in May 2003; thus, all remand directives 
were accomplished.  


REMAND

The veteran contends that his service-connected PTSD inhibits 
his ability to maintain effective relationships and remain 
gainfully employed.  During his personal hearing in May 2003, 
the veteran testified that he no longer saw a psychiatrist or 
took medication to treat his PTSD.  He also testified that he 
had to stop treatment when he was forced to leave his job 
with the Post Office in 1999 because the costs for his 
treatment had been paid partially by his employer and he 
could not afford to continue with it afterwards.  He also 
stated that he held four or five jobs since that time.  The 
veteran also reported that he tends to stay alone when home, 
that he has flashbacks daily, sleeps poorly, and avoids 
crowds.  He has emotional times that provoke crying, problems 
with controlling anger, and experiences periods of confusion.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
recently signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal. Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  

Subsequently, in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339, (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. § 
19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
this case is being remanded for additional development as 
follows:  

1. In a letter, the RO should notify 
the veteran of the new provisions of 
the VCAA, inform him of his right to 
submit new evidence, describe the type 
of evidence needed to substantiate his 
claim, and provide a discussion of the 
relative duties of the VA and the 
veteran in obtaining relevant 
evidence.  In issuing this letter, the 
RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).

2. The veteran should be afforded a VA 
PTSD examination to determine the 
current severity of the service-
connected disability. The veteran 
should be asked to provide information 
concerning his recent social and work 
experience. All necessary tests and 
studies should be accomplished, and 
all clinical manifestations should be 
reported in detail. The examiner 
should report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected psychiatric disorder results 
in social and occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The 
examiner should indicate the veteran's 
overall psychological, social, and 
occupational functioning using the 
Global Assessment of Functioning scale 
provided in the Diagnostic and 
Statistical Manual of Mental 
Disorders.  The claims file, including 
a copy of this REMAND, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

 This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.
	




                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




